Citation Nr: 0413519	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  99-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hepatitis.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
hepatitis. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in February 2002.  A 
transcript of this hearing has been associated with the 
claims file.

FINDING OF FACT

The veteran does not have residuals of hepatitis.


CONCLUSION OF LAW

Chronic hepatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the May 1999 statement of the case and the August 2003 
supplemental statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.303, pertaining to the 
principles relating to service connection.  In a July 2003 
VCAA letter, under a heading entitled "What Must the 
Evidence Show to Support Your Claim," the RO stated that to 
establish entitlement to service connection, the evidence 
must show an injury in service or a disease that began in or 
was made worse by service, or an event in service causing 
injury or disease, a current physical or mental disability, 
and a relationship between the current disability and the 
injury, disease, or event in service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a letter dated in July 1998, the RO stated that 
if the veteran had recently received treatment for the 
claimed disability, that he should furnish the name and 
address of the doctor or hospital providing treatment, as 
well as the condition treated and the dates of treatment, so 
the RO could request the records, provided the veteran gave 
appropriate authorization.  The RO also stated that the 
veteran should inform VA if he had been treated at a VA 
facility, in which case the RO would obtain the treatment 
reports.  The RO also requested the veteran to send the RO 
evidence that the claimed disability had been treated since 
discharge from service.  The RO stated that the best types of 
evidence were statements from doctors who had treated the 
veteran since discharge.

In the July 2003 VCAA letter, under a heading entitled "How 
Will VA Help You Obtain Evidence for Your Claim," the RO 
stated that it was requesting records held by Federal 
agencies, including the veteran's service medical records or 
other military records, and medical records at VA hospitals.  
The RO also stated that it was making reasonable efforts to 
help the veteran obtain private records or evidence necessary 
to support his claim, and that it would notify the veteran if 
it was unable to get any records it requested.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The RO requested the veteran's service records from the 
National Personnel Records Center in July 1998.  In reply, 
records from the Office of the Surgeon General were received.  
Correspondence in the veteran's claims folder indicates that 
the original claims folder was missing and that a new folder 
was created in conjunction with the current claim.  It is 
unknown whether the veteran's service medical records were a 
part of the missing folder, or whether the records were 
destroyed in the NPRC fire.  The Board finds that the absence 
of the veteran's service medical records is not prejudicial 
to the veteran, however, as the records from the Office of 
the Surgeon General confirm that the veteran had infectious 
hepatitis during service.

The RO also obtained the VA treatment records identified by 
the veteran.  The veteran has not indicated the existence of 
any additional records that would aid in substantiating his 
claim.

During the hearing, the Board member informed the veteran 
that there needed to be evidence of current disability, in-
service disease or injury, and a link between the two.  In 
view of the fact that this was a rebuilt file, this Board 
member explored the possibility that relevant evidence could 
be outstanding.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for hepatitis.

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that hepatitis began 
in combat, and, therefore, 38 U.S.C.A. § 1154(b), pertaining 
to proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy, is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2003).  

At a Travel Board hearing before the undersigned Veterans Law 
Judge in February 2002, the veteran asserted that while on 
active duty in 1953, he was hospitalized for hepatitis.  
Records obtained from the Office of the Surgeon General 
confirm that in 1953 the veteran had a diagnosis of 
hepatitis, infectious (hepatitis, acute, due to filterable 
virus) (excludes hepatitis, serum).  The veteran also 
asserted that since then he has had constant pain in his 
right side, which sometimes prohibited him from doing things 
around the house.  When asked whether he had been treated for 
hepatitis since service, the veteran stated that as far as he 
knew there was no treatment, but that he did establish with 
the VA hospital that he was suffering from hepatitis and from 
pains in his right side.  He stated that the first time the 
VA hospital noted he had hepatitis was in 1977.  The 
veteran's statements regarding his in-service treatment and 
post-service complaints are credible.  

In a July 1977 VA medical certificate and history, it was 
noted that there was no guarding of the abdomen and no 
tenderness.  In VA outpatient treatment reports dated in 
1986, 1987, 1990, 1991, and 1994, there was no hepatomegaly.  
In this case, the competent evidence establishes that the 
veteran does not currently have residuals of hepatitis.  In a 
September 2002 VA examination report, hepatitis B and C 
antibody tests were negative, and a hepatitis A antibody 
(total) test was positive.  The diagnosis was no residuals of 
hepatitis.  The examiner stated that the diagnosis in service 
was likely hepatitis A, which does not cause sequelae.  The 
Board has also reviewed the volume of records that have been 
added to the file.  Nothing establishes the existence of 
residuals of hepatitis.  Although the veteran is competent to 
report that he has pain in his side, he is not competent to 
establish that he has residuals of hepatitis.  Rendering a 
diagnosis or etiology is a medical determination.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The Board notes that the 
veteran is not competent to state whether he currently has 
hepatitis, as he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  The Board finds the opinion of the VA examiner 
probative.  As there is no current disability of hepatitis, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection for hepatitis, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for hepatitis is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



